Exhibit 10.1

 

Execution Version

 

SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO REVOLVING CREDIT AGREEMENT (this “Amendment”) is made
and entered into as of September 30, 2016, by and among BUCKEYE PARTNERS, L.P.,
a Delaware limited partnership (“BPL”), BUCKEYE ENERGY SERVICES LLC, a Delaware
limited liability company (“BES”), BUCKEYE CARIBBEAN TERMINALS LLC, a Puerto
Rico limited liability company (“BCT”) and BUCKEYE WEST INDIES HOLDINGS LP, a
Cayman Islands limited partnership (“BWIH”, and together with BPL, BES and BCT,
collectively the “Borrowers” and each individually a “Borrower”), the Lenders
(as defined below) that are parties hereto, and SUNTRUST BANK, in its capacity
as administrative agent for the Lenders (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, the several banks and other financial institutions party
thereto (collectively, the “Lenders”) and the Administrative Agent are parties
to that certain Revolving Credit Agreement, dated as of September 30, 2014 (as
amended by that certain First Amendment to Revolving Credit Agreement, dated as
of December 16, 2015 and as further amended, supplemented and modified from time
to time and in effect immediately prior to the date hereof, the “Credit
Agreement”; capitalized terms used herein and not otherwise defined shall have
the meanings assigned to such terms in the Credit Agreement as amended hereby),
pursuant to which the Lenders have made certain financial accommodations
available to the Borrowers; and

 

WHEREAS, the Borrowers have requested that the Lenders and the Administrative
Agent extend the Revolving Commitment Termination Date for one year and amend
certain provisions of the Credit Agreement, and subject to the terms and
conditions hereof, the Lenders executing this Amendment are willing to do so;

 

NOW, THEREFORE, for good and valuable consideration, the sufficiency and receipt
of all of which are acknowledged, the Borrowers, the Lenders executing this
Amendment and the Administrative Agent agree as follows:

 

1.                                      Amendments to Credit Agreement.

 

(a)                                 Section 1.1 of the Credit Agreement is
hereby amended by amending and restating the following definitions in their
entirety:

 

“‘Change in Control’ shall mean, (a) any Person or ‘group’ (within the meaning
of the Exchange Act and the rules of the Securities and Exchange Commission
thereunder as in effect on the date hereof) shall own and control, beneficially
and of record, directly or indirectly, a number of ‘LP Units’ (as defined in the
Buckeye Partnership Agreement) that would entitle such person or group to vote
LP Units representing, in the aggregate, more than 50% of the total number of
outstanding LP Units that are entitled to vote and be counted for purposes of
calculating the required votes and that are deemed to be outstanding for
purposes of determining a quorum at any annual meeting of the limited partners
of BPL or otherwise in the election of ‘Public Directors’ (as defined in the
Buckeye Partnership Agreement) of the General Partner; or (b) Continuing
Directors cease for any reason to constitute collectively a majority of the
members of the board of directors of the General Partner then in office; or
(c) BPL shall cease to own and control, beneficially and of record, directly or
indirectly, all of the outstanding member or other

 

--------------------------------------------------------------------------------


 

equity interests in the General Partner, (d) so long as any Buckeye Merchant
Service Company is a Borrower under this Agreement, BPL shall cease to own and
control, beneficially and of record, directly or indirectly, all of the
outstanding member or other equity interests in each such Buckeye Merchant
Service Company or (e) a ‘Change in Control’ (as defined in the Term Loan
Agreement) shall occur.  As used herein, ‘beneficially own’ or words of similar
import shall have the meaning provided in Rule 13d-3 of the Exchange Act, as
amended, or any successor provision thereto; provided, however, that, for
purposes of this definition, a Person shall not be deemed to beneficially own
securities tendered pursuant to a tender or exchange offer made by or on behalf
of such Person or any of such Person’s Affiliates until such tendered securities
are accepted for purchase or exchange pursuant to such offer.

 

‘Defaulting Lender’ shall mean, at any time, subject to Section 2.25(c), (i) any
Lender that has failed for two (2) or more Business Days to comply with its
obligations under this Agreement to make a Loan, to make a payment to any
Issuing Bank in respect of a Letter of Credit or to the Swingline Lender in
respect of a Swingline Loan or to pay any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) (each a ‘funding obligation’) unless such Lender has notified
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s good faith determination that one or more conditions
precedent to funding set forth in Sections 3.1 or 3.2 has not been satisfied
(which conditions precedent, together with any applicable Default, will be
specifically identified in such writing), (ii) any Lender that has notified any
Borrower, the Administrative Agent, any Issuing Bank, the Swingline Lender or
any other Lender in writing, or has stated publicly, that it does not intend to
comply with any such funding obligation hereunder (unless such writing or public
statement relates to such Lender’s funding obligations hereunder and states that
such position is based on such Lender’s good faith determination that one or
more conditions precedent to funding set forth in Sections 3.1 or 3.2 has not
been satisfied (which conditions precedent, together with any applicable
Default, have been specifically identified in such writing) cannot be
satisfied), (iii) any Lender that has defaulted on its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (iv) any Lender that has, for three (3) or more Business Days after
written request of the Administrative Agent or any Borrower, failed to confirm
in writing to the Administrative Agent and the Borrowers that it will comply
with its prospective funding obligations hereunder (provided that such Lender
will cease to be a Defaulting Lender pursuant to this clause (iv) upon the
Administrative Agent’s and the Borrowers’ receipt of such written confirmation)
or (v) any Lender with respect to which a Lender Insolvency Event has occurred
and is continuing.  Any determination by the Administrative Agent that a Lender
is a Defaulting Lender will be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.25(c)) upon notification of such determination by the Administrative
Agent to the Borrowers, the Issuing Banks, the Swingline Lender and the Lenders.

 

‘Federal Funds Rate’ shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the next 1/100 of 1%) equal to the weighted average of
the rates on overnight Federal funds transactions with member banks of the
Federal Reserve System as published by the Federal Reserve Bank of New York on
the next succeeding Business Day or, if such rate is not so published for any
Business Day, the Federal Funds Rate for such day shall be the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
on such transactions received by the Administrative Agent

 

2

--------------------------------------------------------------------------------


 

from three Federal funds brokers of recognized standing selected by the
Administrative Agent.  If the Federal Funds Rate as of any date of determination
is less than zero percent per annum, then such rate shall be deemed to be zero
percent (0.0%) per annum for purposes of this Agreement.

 

‘General Partner LLC Agreement’ shall mean the Third Amended and Restated
Limited Liability Company Agreement of the General Partner dated as of
November 19, 2010, as amended by that certain Amendment No. 1 to Third Amended
and Restated Limited Liability Company Agreement of the General Partner dated as
of May 2, 2013 and as the same may be amended from time to time as permitted by
this Agreement.

 

‘Lender Insolvency Event’ shall mean that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (ii) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or similar
Person charged with reorganization or liquidation of its business or assets,
including the Federal Deposit Insurance Corporation or any other state or
federal regulatory authority acting in such capacity, has been appointed for
such Lender or its Parent Company, or such Lender or its Parent Company has
taken any action in furtherance of or indicating its consent to or acquiescence
in any such proceeding or appointment, (iii) a Lender or its Parent Company has
been adjudicated as, or determined by any Governmental Authority having
regulatory authority over such Person or its assets to be, insolvent or (iv) a
Lender or its Parent Company has become the subject of a Bail-in Action;
provided that, for the avoidance of doubt, a Lender Insolvency Event shall not
be deemed to have occurred solely by virtue of the ownership or acquisition of
any equity interest in or control of a Lender or a Parent Company thereof by a
Governmental Authority or an instrumentality thereof so long as such ownership
or acquisition does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.”

 

(b)                                 Section 1.1 of the Credit Agreement is
hereby further amended by amending and restating clause (ii) of the definition
of “Consolidated EBITDA” in its entirety as follows:

 

“(ii) to the extent deducted in determining Consolidated Net Income for such
period, without duplication, (A) Consolidated Interest Expense, (B) income or
franchise tax expense determined on a consolidated basis in accordance with
GAAP, (C) depreciation, depletion and amortization expense (including
amortization of goodwill) determined on a consolidated basis in accordance with
GAAP, (D) non-cash unit-based equity expense for or to employees or board
members incurred during the period, (E) any extraordinary, nonrecurring or
unusual charges or losses, (F) all other non-cash charges or losses determined
on a consolidated basis in accordance with GAAP (including any impairment
charges, write-downs or write-offs, any charges resulting from the application
of fair value accounts and any charges resulting from the application of
purchasing accounting or changes in accounting principles), and (G) the amount
of charges, fees or expenses associated with any Indebtedness, including in
connection with the repurchase or repayment thereof, including any premium and
acceleration of fees or discounts and other expenses, in each case for such
period,”

 

3

--------------------------------------------------------------------------------


 

(c)                                  Section 1.1 of the Credit Agreement is
hereby amended further by adding the following definitions in the appropriate
alphabetical order:

 

“‘Bail-In Action’ shall mean the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEA Financial Institution.

 

‘Bail-In Legislation’ means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

‘EEA Financial Institution’ shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

‘EEA Member Country’ shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

‘EEA Resolution Authority’ shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

‘EU Bail-In Legislation Schedule’ shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

‘Term Loan Agreement’ shall mean that certain Term Loan Agreement, dated as of
September 30, 2016, among BPL, the lenders party thereto from time to time and
SunTrust Bank, as administrative agent.

 

‘Write-Down and Conversion Powers’ shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.”

 

(d)                                 Section 1.1 of the Credit Agreement is
hereby amended further by deleting the definition of “Lodi” appearing therein.

 

(e)                                  Section 2.25 of the Credit Agreement is
hereby amended by amending and restating the proviso at the end of clause (a) of
such Section in its entirety as follows:

 

“provided that, subject to Section 2.28, neither any such reallocation nor any
payment by a Non-Defaulting Lender pursuant thereto nor any such Cash
Collateralization or reduction will constitute a waiver or release of any claim
the Borrowers, the Administrative Agent,

 

4

--------------------------------------------------------------------------------


 

the Issuing Banks, the Swingline Lender or any other Lender may have against
such Defaulting Lender or cause such Defaulting Lender to be a Non-Defaulting
Lender.”

 

(f)                                   Article II of the Credit Agreement is
hereby further amended by adding the following as Section 2.28 thereof:

 

“Section 2.28                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)                                 the application of any Write-Down and
Conversion Powers by an EEA Resolution Authority to any such liabilities arising
hereunder which may be payable to it by any party hereto that is an EEA
Financial Institution; and

 

(b)                                 the effects of any Bail-in Action on any
such liability, including, if applicable:

 

(i)                                     a reduction in full or in part or
cancellation of any such liability;

 

(ii)                                  a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent undertaking, or a bridge institution that may be issued
to it or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                               the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEA Resolution Authority.”

 

(g)                                  Section 5.2 of the Credit Agreement is
hereby amended by amending and restating clause (e) thereof in its entirety as
follows:

 

“(e)                            the occurrence of any event of default, or the
receipt by any Borrower or any Restricted Subsidiary of any written notice of an
alleged default or event of default, with respect to any Material Indebtedness
(including, without limitation, Indebtedness incurred under the Term Loan
Agreement) of the Borrower or any Restricted Subsidiary; or”

 

(h)                                 Section 5.10 of the Credit Agreement is
hereby amended by amending and restating clause (c) thereof in its entirety as
follows:

 

“(c)                            Notwithstanding the foregoing, (i) the General
Partner shall remain a Restricted Subsidiary at all times, (ii) so long as any
Buckeye Merchant Service Company is a Borrower, such Buckeye Merchant Service
Company and its respective Subsidiaries shall be a Restricted Subsidiary and
(iii) each Subsidiary constituting a ‘Restricted Subsidiary’ (as defined in the
Term Loan Agreement) shall be a Restricted Subsidiary hereunder.”

 

5

--------------------------------------------------------------------------------


 

(i)                                     Section 7.1 of the Credit Agreement is
hereby amended by adding (i) the word “and” at the end of clause (e) thereof and
(ii) the following as clause (f) thereto:

 

“(f) Liens securing the obligations under the Term Loan Agreement and any
refinancings, refundings, replacements, renewals and extensions thereof (which
Liens may, if required as a condition to the granting or acceptance thereof,
also secure, on a pari passu basis, any Hedging Obligations with lenders under
the Term Loan Agreement or their Affiliates); provided that such Liens are
granted only on assets or property of the Borrowers or any Restricted Subsidiary
that are subject to Liens securing the Obligations on a pari passu basis and do
not extend to any other property or assets;”

 

(j)                                    Section 7.5 of the Credit Agreement is
hereby amended and restated in its entirety as follows:

 

“Section 7.5                             Restrictive Agreements.  The Borrower
will not, and will not permit any Restricted Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon the ability of any Restricted Subsidiary
to pay dividends or other distributions with respect to its Equity Interests, to
make or repay loans or advances to the Borrower or any other Restricted
Subsidiary or to transfer any of its property or assets to the Borrower or any
other Restricted Subsidiary; provided that (i) the foregoing shall not apply to
restrictions or conditions imposed by this Agreement or any other Loan Document,
(ii) the foregoing shall not apply to restrictions or conditions imposed by the
Term Loan Agreement or any other “Loan Document” (as defined therein), (iii) the
foregoing shall not apply to restrictions and conditions existing on the date
hereof identified on Schedule 7.5 (but shall apply to any extension or renewal
of, or any amendment or modification expanding the scope of, any such
restriction or condition), (iv) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Restricted Subsidiary pending such sale, so long as such restrictions and
conditions apply only to the Restricted Subsidiary that is to be sold and such
sale is permitted hereunder and (v) the foregoing shall not apply to any other
agreement if BPL reasonably concludes that the entering into such agreement
could not reasonably be expected to result in the failure of the Borrower to
comply with Section 6.1, for purposes of this clause (v), there being excluded
from Consolidated Net Income the net income of any Subsidiary of BPL to the
extent that the declaration or payment of dividends or distributions with
respect to its Equity Interests, or its ability to make or repay loans or
advances to BPL or any Subsidiary thereof or to transfer any of its property or
assets to BPL or any Subsidiary thereof is at the time prohibited by the
operation of such agreement.”

 

(k)                                 Section 7.7 of the Credit Agreement is
hereby amended by amending and restating clause (b) thereof in its entirety as
follows:

 

“(b) use the proceeds of any Loan to fund any activities that at the time of
such funding would, directly or indirectly, result in the violation of any
Anti-Corruption Laws or Sanctions by the Borrower, any Restricted Subsidiary of
the Borrower or, to the knowledge of any such Person, any other Person, or”

 

(l)                                     Section 11.4 of the Credit Agreement is
hereby amended by amending and restating clause (b)(iii)(B) thereof in its
entirety as follows:

 

6

--------------------------------------------------------------------------------


 

“(B)                         the consent of the Administrative Agent (such
consent not to be unreasonably withheld or delayed) shall be required for all
assignments, other than assignments to (i) another Lender with a Commitment that
is not a Defaulting Lender, (ii) an Affiliate of any such Lender or (iii) an
Approved Fund of any such Lender; and”

 

2.                                      Extension of Revolving Commitment
Termination Date.  The Lenders executing this Amendment hereby extend the
Revolving Commitment Termination Date applicable to its Revolving Commitment to
September 30, 2021.  The foregoing extension shall be deemed to be made pursuant
to Section 2.26 of the Credit Agreement, and all prior written notice periods
required under Section 2.26 of the Credit Agreement that were not satisfied are
deemed waived.  The Lenders executing this Amendment further acknowledge and
agree that, solely with respect to the Revolving Commitment of any Lender that
has not agreed to the foregoing extension (as in effect immediately before this
Amendment becomes effective), the Borrowers shall be permitted to require the
assignment of such Revolving Commitment in accordance with Section 2.26 of the
Credit Agreement; provided that the procedure for such assignment as
contemplated by Section 2.26(b) of the Credit Agreement (including the making of
any offers and/or notices, the identification of any New Lenders, the request of
additional Commitments from Extending Lenders, the effectiveness of any such
assignments and the timing of any of the foregoing) may occur entirely after the
date hereof, notwithstanding any provision of the Credit Agreement to the
contrary.

 

3.                                      Effectiveness of Amendment.
Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
the amendment and extension contained herein shall not become effective, and the
Borrowers shall have no rights under this Amendment, until the Administrative
Agent shall have received:

 

(a)                                                         This Amendment duly
executed by the Borrowers, the Required Lenders and the Administrative Agent;

 

(b)                                                         an extension fee
equal to 4 basis points of the Revolving Commitments extended pursuant to
Section 2 above, payable to the Administrative Agent for the ratable benefit of
the Lenders executing this Amendment based upon their respective Revolving
Commitments, and such other fees as any Borrower has agreed to pay to the
Administrative Agent and its affiliates in connection with this Amendment; and

 

(c)                                                          reimbursement or
payment of the costs and expenses of the Administrative Agent incurred in
connection with the preparation, execution and delivery of this Amendment,
including, without limitation, the reasonable fees and out-of-pocket expenses of
outside counsel for the Administrative Agent.

 

4.                                      Representations and Warranties.  To
induce the Lenders and the Administrative Agent to enter into this Amendment,
each Borrower represents and warrants to the Lenders and the Administrative
Agent that:

 

(a)                                 The execution, delivery and performance by
each Borrower of this Amendment are within such Borrower’s organizational powers
and have been duly authorized by all necessary organizational and, if required,
shareholder, partner or member action.  This Amendment has been duly executed
and delivered by each Borrower and constitutes valid and binding obligations of
such Borrower, enforceable against it in accordance with their respective terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally and by general principles of equity.

 

7

--------------------------------------------------------------------------------


 

(b)                                 The execution, delivery and performance by
each Borrower of this Amendment (a) do not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect,
(b) will not violate any Requirement of Law or any judgment, order or ruling of
any Governmental Authority, in each case, applicable to any Borrower or any
Restricted Subsidiary, (c) will not violate the terms of such Borrower’s
Organizational Documents, (d) will not violate or result in a default under any
Contractual Obligation of any Borrower, the General Partner or any Restricted
Subsidiary or any of its assets or give rise to a right thereunder to require
any payment to be made by any Borrower or any Restricted Subsidiary and (e) will
not result in the creation or imposition of any Lien on any asset of any
Borrower, the General Partner or Restricted Subsidiary, except Liens (if any)
created under the Loan Documents.

 

(c)                                  After giving effect to this Amendment, the
representations and warranties contained in the Credit Agreement and the other
Loan Documents are true and correct in all material respects (other than those
representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects), and no Default or Event
of Default has occurred and is continuing as of the date hereof.

 

5.                                      Reaffirmations and Acknowledgments.  
Each Borrower consents to the execution and delivery of this Amendment by all
other Borrowers and ratifies and confirms its Obligations now or hereafter
outstanding under the Credit Agreement as amended hereby and any promissory
notes issued thereunder. Each Borrower acknowledges that, notwithstanding
anything to the contrary contained herein or in any other Loan Document, its
Obligations (i) are and shall continue to be a primary obligation of such
Borrower, and (ii) are and shall continue to be in full force and effect in
accordance with its terms.  Nothing contained herein to the contrary shall
release, discharge, modify, change or affect the original liability of the
Borrowers under the Loan Documents.

 

6.                                      Effect of Amendment.  Except as set
forth expressly herein, all terms of the Credit Agreement, as amended hereby,
and the other Loan Documents shall be and remain in full force and effect and
shall constitute the legal, valid, binding and enforceable obligations of the
Borrower to the Lenders and the Administrative Agent.  The execution, delivery
and effectiveness of this Amendment shall not, except as expressly provided
herein, operate as a waiver of any right, power or remedy of the Lenders under
the Credit Agreement, nor constitute a waiver of any provision of the Credit
Agreement.  Any reference in any Loan Document to the Credit Agreement
(including “thereunder”, “thereof” or other words of like import referring to
the Credit Agreement) shall be a reference to the Credit Agreement as amended by
this Amendment.  This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

 

7.                                      Governing Law.   This Amendment and any
claim, controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment and the
transactions contemplated hereby shall be governed by, and construed in
accordance with, the law of the State of New York (without giving effect to the
conflict of law principles thereof except for Sections 5-1401 and 5-1402 of the
New York General Obligations Law) and all applicable federal laws of the United
States of America.

 

8.                                      No Novation.  This Amendment is not
intended by the parties to be, and shall not be construed to be, a novation of
the Credit Agreement or an accord and satisfaction in regard thereto.

 

9.                                      Counterparts.  This Amendment may be
executed by one or more of the parties hereto in any number of separate
counterparts, each of which shall be deemed an original and all of which, taken
together, shall be deemed to constitute one and the same instrument.  Delivery
of an executed counterpart

 

8

--------------------------------------------------------------------------------


 

of this Amendment by facsimile transmission or by electronic mail in pdf form
shall be as effective as delivery of a manually executed counterpart hereof.

 

10.                               Costs and Expenses.  The Borrower agrees to
pay all costs and expenses of the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment which are payable pursuant
to Section 11.3 of the Credit Agreement.

 

11.                               Binding Nature.  This Amendment shall be
binding upon and inure to the benefit of the parties hereto, their respective
successors, successors-in-titles, and assigns.

 

12.                               Entire Understanding.  This Amendment sets
forth the entire understanding of the parties with respect to the matters set
forth herein, and shall supersede any prior negotiations or agreements, whether
written or oral, with respect thereto.

 

[Signature Pages Follow]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

BORROWERS:

 

 

 

BUCKEYE PARTNERS, L.P.

 

 

 

By Buckeye GP LLC, its sole general partner

 

 

 

 

 

 

 

By

/s/ Kevin J. Goodwin

 

 

Name: Kevin J. Goodwin

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

BUCKEYE ENERGY SERVICES LLC

 

 

 

 

 

 

 

By

/s/ Kevin J. Goodwin

 

 

Name: Kevin J. Goodwin

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

BUCKEYE CARIBBEAN TERMINALS LLC

 

 

 

 

 

 

 

By

/s/ Kevin J. Goodwin

 

 

Name: Kevin J. Goodwin

 

 

Title: Vice President and Treasurer

 

 

 

 

 

 

 

BUCKEYE WEST INDIES HOLDINGS LP

 

 

 

 

By Buckeye West Indies Holdings GP LLC,

 

its general partner

 

 

 

 

 

 

 

By

/s/ Kevin J. Goodwin

 

 

Name: Kevin J. Goodwin

 

 

Title: Vice President and Treasurer

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDERS:

 

 

 

SUNTRUST BANK

 

as Administrative Agent and Lender

 

 

 

 

 

 

 

By:

/s/ Carmen Malizia

 

 

Name: Carmen Malizia

 

 

Title:  Director

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Borden Tennant

 

 

Name: Borden Tennant

 

 

Title: Assistant Vice President

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Darren Vanek

 

 

Name: Darren Vanek

 

 

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BARCLAYS BANK PLC

 

as a Lender

 

 

 

 

 

 

By

/s/ Craig J. Malloy

 

 

Name: Craig J. Malloy

 

 

Title: Director

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

UBS AG, STAMFORD BRANCH

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Craig Pearson

 

 

Name: Craig Pearson

 

 

Title: Associate Director

 

 

 

 

 

 

 

By

/s/ Houssem Daly

 

 

Name: Houssem Daly

 

 

Title: Associate Director

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Charles Hill

 

 

Name: Charles Hill

 

 

Title: Director

 

 

 

 

 

 

 

By

/s/ Reginald Crichlow

 

 

Name: Reginald Crichlow

 

 

Title: Vice President

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Ming K. Chu

 

 

Name: Ming K. Chu

 

 

Title: Director

 

 

 

 

 

 

 

By

/s/ Virginia Cosenza

 

 

Name: Virginia Cosenza

 

 

Title: Vice President

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Madeline L. Moran

 

 

Name: Madeline L. Moran

 

 

Title: Assistant Vice President

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Caleb Allen

 

 

Name: Caleb Allen

 

 

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BRANCH BANKING AND TRUST COMPANY

 

as a Lender

 

 

 

 

 

 

 

By

/s/ DeVon J. Lang

 

 

Name: DeVon J. Lang

 

 

Title: Senior Vice President

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By

/s/ Michael King

 

 

Name: Michael King

 

 

Title: Authorized Signatory

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SUMITOMO MITSUI BANKING CORPORATION

 

as a Lender

 

 

 

 

 

 

 

By

/s/ James D. Weinstein

 

 

Name: James D. Weinstein

 

 

Title: Managing Director

 

[Signature Page to Second Amendment to Revolving Credit Agreement]

 

--------------------------------------------------------------------------------